Citation Nr: 0303528	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to October 
1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the RO in Los Angeles, 
California, which denied service connection for a psychiatric 
disorder.  A personal hearing was held before the undersigned 
veterans law judge at the RO (i.e. a Travel Board hearing) in 
September 2001.  In December 2001, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.


REMAND

At a September 2001 Travel Board hearing, the veteran 
asserted that he was treated for depression during service, 
and underwent evaluation for this condition.  He said he was 
given pills to treat his depression in service.  He said that 
after service, he first received psychiatric ("rehab") 
treatment from 1964 to 1965, in New Jersey, for a few months.  
He said he was treated by Dr. Krudener in 1963, and that this 
doctor was deceased.  He stated that after 1965, he did not 
receive psychiatric treatment until the mid-1980s, when he 
was treated at VA facilities located in Los Angeles and Long 
Beach, California and Los Vegas, Nevada.

As reflected in the hearing transcript, the Board directed 
that the record be kept open for a period of 60 days to allow 
the veteran and his representative the opportunity to obtain 
VA or private treatment records.  No such records were 
received and the claims file was transferred from the RO to 
Washington, DC.

Thereafter, in December 2001, the Board remanded the case to 
the RO for compliance with the VCAA, and for an attempt to 
obtain any additional medical records.  Specifically, the RO 
was asked to contact the veteran and ask him to identify any 
VA, private, or military records pertinent to his claim.

In March 2002, the RO wrote to the veteran and asked him to 
provide complete information on all medical treatment, 
military or private, for a psychiatric disorder.  He was 
asked to provide addresses for the State Rehabilitation 
Center and for Dr. Krudener.  No mention was made of VA 
treatment.  The veteran did not respond.  

The file reflects that the RO did not request the records of 
VA treatment, at the above named facilities, beginning in the 
mid-1980s.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Although the RO has secured all service medical records, and 
attempted to obtain information from the veteran, without 
success, concerning private medical treatment for psychiatric 
illness after service, no request for VA treatment records 
from the Los Angeles (identified as on Wilshire Blvd.), Las 
Vegas, or Long Beach facilities was made.  Regrettably, the 
Board must again remand this case, so that such action may 
now be completed by the RO.  The U. S. Court of Appeals for 
Veterans Claims has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order, and it imposes on 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should request copies of all 
medical records relating to the veteran 
from the VA facilities named above for 
the period beginning in 1986, when the 
veteran has reported first receiving 
treatment through VA.  After these 
records have been secured, it should be 
determined whether it is necessary that 
the veteran be afforded a VA examination 
or that a VA medical opinion be secured 
in order to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2002).  All 
actions taken should be in accordance 
with VCAA.  

2.  Thereafter, consideration should 
again be given to the issue of whether 
service connection is warranted for a 
psychiatric disorder.  In the event such 
determination is unfavorable, the veteran 
and his representative should be afforded 
a supplemental statement of the case, 
summarizing any new evidence, and be 
afforded the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





